Title: From Thomas Jefferson to Jan Ingenhousz, 19 June 1788
From: Jefferson, Thomas
To: Ingenhousz, Jan


          
            
              Dear Sir
            
            Paris June 19. 1788.
          
          I am late in answering your favor of Jan. 23. but it has not been possible for me to do it sooner. The letter to Doctor Franklin, after which you enquire, came to my hands on the 9th. of October. I sent it under cover with my own dispatches to our Secretary for foreign affairs at New York, and the Count de Moutier, who went minister from this country to America, was the bearer of it. His arrival in America was not known at Paris the beginning of March, when I set out from hence on a tour through Holland and Germany, and this is the first moment since my return at which I have been able to assure you that your letter is safely arrived at it’s destination. Whatever others you may be pleased to have delivered me here for America I will answer for it shall go safely to their address in that country; and those your friends there may send  to my care, shall always be delivered, as the present is, to the Count de Merci. Late letters from Doctor Franklin announce his health. We are told he is decided to retire this autumn from all public business. We are at present occupied in some amendments of our federal constitution, which I think will take place, and I have the happiness to inform you that our new republicks thrive well. Accept assurances of the esteem & respect with which I have the honour to be, Dear Sir, your most obedient humble servant,
          
            Th: Jefferson
          
        